Case 1:20-cv-00051-LTB Document 1 Filed 01/07/20 USDC Colorado Page 1 of 24




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLORADO

Civil Action No. ________

GrowlerU Franco, LLC, a Colorado Limited Liability Company doing business as
Growler USA,

v.

Pranay Prakash Srivastava, an individual, Sawankumar Patel, an individual,
Someshwar LLC, a North Carolina Limited Liability Company doing business as
Lounge 74, and Sun Valley Commons Pad 19, LLC, a North Carolina Limited
Liability Company

Defendants.
____________________________________________________________________________

                                COMPLAINT
____________________________________________________________________________

      Plaintiff GrowlerU Franco, LLC doing business as Growler USA (“Growler

USA”), by and through its counsel, Allen Vellone Wolf Helfrich & Factor, P.C., hereby

submits its Complaint against Defendants Pranay Prakash Srivastava, an

individual, Sawankumar Patel, an individual, Someshwar LLC, a North Carolina

Limited Liability Company doing business as Lounge 74, and Sun Valley Commons

Pad 19, LLC, a North Carolina Limited Liability Company, and states as follows:

                                         PARTIES

      1.     Plaintiff is a Colorado limited liability company with a principal place of

business at 12503 E. Euclid Ave., Ste. 90, Centennial, Colorado 80111.
Case 1:20-cv-00051-LTB Document 1 Filed 01/07/20 USDC Colorado Page 2 of 24




      2.     Defendant Pranay Prakash Srivastava is a North Carolina citizen

residing, upon information and belief, at 2010 Sandy Porter Road, Apt 108,

Charlotte, NC 28273.

      3.     Defendant Sawankumar Patel is a North Carolina citizen residing,

upon information and belief, at 3517 Bronwin Street, Apt 102, Charlotte, NC 28273.

      4.     Defendant Someshwar LLC is a North Carolina Limited Liability

Company doing business as Lounge 74 with a principal office located at 6443 Old

Monroe Rd Suite-A, Indian Trail, NC 28079.

      5.     Defendant Sun Valley Commons Pad 19, LLC is a North Carolina

Limited Liability Company with a principal office located at 231 Post Office Drive,

Suite B8, Indian Trail, NC 28079.

                             JURISDICTION AND VENUE

      6.     This Court has original jurisdiction over this action under 28 U.S.C. §

1332(a).

      7.     According to the North Carolina Secretary of State’s website,

Sawankumar Patel and Pranay Prakash Srivastava are the sole managing members

of Someshwar LLC. Both Sawankumar Patel and Pranay Prakash Srivastava are

North Carolina residents.

      8.     According to the North Carolina Secretary of State’s website, Sun Valley

Commons Pad 19, LLC has two members, Andrew P. Bullard GST Trust and Clifford




                                          2
Case 1:20-cv-00051-LTB Document 1 Filed 01/07/20 USDC Colorado Page 3 of 24




E. Bullard GST Trust, and one manager, Dennis W. Moser Family GST.                Both

members and the manager are North Carolina residents.

      9.       Venue is proper pursuant to 28 U.S.C. § 1391 and that certain Growler

USA Microbrew Pub Franchise Agreement and addendums dated March 22, 2016,

(the “Franchise Agreement”) which was breached and calls for venue in the District

of Colorado.

                                GENERAL ALLEGATIONS

I.    BACKGROUND

      10.      Growler USA began in 2014 in Eugene, Oregon as a beer growler refill

station with designs on becoming a national American craft beer pub for beer lovers

across the country.

      11.      In furtherance of that vision, Growler USA has spent millions of dollars

to develop, protect and promote its brand through, and for, its franchisees.

      12.      Growler USA’s f r a n c h i s e value is codified in its “Marks” and

“System”, both of which are defined below. Growler USA allows franchisees to use

its Marks and System because its franchisees agree that they will use them in

accordance with the terms of Growler USA’s franchise agreements.

      13.      Growler USA has been recognized as one of the “Best Franchise

Opportunities” since 2015 by franchiserankings.com.

II.   The Franchise Agreement




                                           3
Case 1:20-cv-00051-LTB Document 1 Filed 01/07/20 USDC Colorado Page 4 of 24




      14.   On or around March 22, 2016, Defendants Pranay Prakash Srivastava

and Sawankumar Patel (“Individual Defendants”) executed a Franchise Agreement

with Growler USA. A copy of the executed Franchise Agreement is attached hereto

as Exhibit A.

      15.   The Franchise Agreement permitted the Individual Defendants to

operate a Growler USA franchise.

      16.   On or about March 22, 2016, the Individual Defendants assigned their

rights and obligations under the Franchise Agreement to Someshwar LLC, of which

Individual Defendants were the sole members of (the “Assignment”) (Individual

Defendants and Someshwar LLC, collectively “Defendants”). A copy of the

Assignment is attached hereto as Exhibit B.

      17.   Under the Assignment, Individual Defendants jointly, severally, and

unconditionally guaranteed that all obligations and liabilities under the Franchise

Agreement would be paid, performed, and fulfilled.

      18.   Pursuant to the Franchise Agreement and Assignment, Defendants

affirmed that they understood their obligations under the Franchise Agreement. The

Franchise Agreement states:

                You have asked to enter into the business of operating a Microbrew
                Pub under our System and wish to obtain a franchise from us for that
                purpose, as well as to receive the training and other assistance we
                provide as described in this Agreement. You also understand and
                acknowledge the importance of our high standards of quality,
                cleanliness, appearance, and service and the necessity of operating the



                                            4
Case 1:20-cv-00051-LTB Document 1 Filed 01/07/20 USDC Colorado Page 5 of 24




              business franchised hereunder in conformity with our standards and
              specifications.

Exhibit A, p.1.

      19.    The “System” is defined as, among other things, “products, equipment

layouts, signage; distinctive interior and exterior design and accessories; operational

procedures; quality and uniformity of production and services offered; recipes,

procedures for management and inventory control; training and assistance; and

marketing programs.” Exhibit A, p.1. By entering into the Franchise Agreement,

Defendants understood and acknowledged “the necessity of operating the business

franchised…in conformity with [Growler USA’s] standards and specifications.”

Exhibit A, p.1. Indeed, this promise to run the business exactly as prescribed lies at

the center of franchised businesses – the consistency of brand experience is

paramount.

      20.    The Franchise Agreement also describes Growler USA’s “Marks”:

             We identify the System by means of our Marks. Our Marks include
             certain trade names (for example, the marks and logos “Growler U”,
             “Growler University” and “Growler USA” service marks, trademarks,
             logos, emblems, and indicia of origin, as well as other trade names,
             service marks, and trademarks that we may periodically specify in
             writing for use in connection with the System (all of these are referred
             to as our “Marks”). We continue to develop, use, and control the use of
             our Marks in order to identify for the public the source of services and
             products marketed under those marks and under the System, and to
             represent the System’s high standards of quality, appearance and,
             service.
             Exhibit A, p.1.




                                          5
Case 1:20-cv-00051-LTB Document 1 Filed 01/07/20 USDC Colorado Page 6 of 24




      21.     The Franchise Agreement’s initial term was 10 years. Exhibit A, ¶2.1.0.

Defendants paid a franchise fee of $35,000.00, and were obligated to pay additional

royalty fees, and Marketing Contributions to the Brand Fund going forward. Exhibit

A, ¶ 4.1 (“Initial Franchise Fee”), 4.2 (“Royalty Fee and Sales Reports”); ¶ 13

(“Marketing”).

      22.     The Franchise Agreement permitted Defendants to operate the

franchise at 6443 Old Monroe Rd Suite-A, Indian Trail, NC 28079 (the “Approved

Location”).

      23.     Sun Valley Commons Pad 19, LLC (“Landlord”) currently is, and was,

the owner and landlord of the Approved Location.

      24.     Landlord executed that certain Commercial Lease Agreement (the

“Lease”) with Someshwar on November 22, 2019, where it agreed, among other things

to lease the Approved Location to Defendants for operation of the Growler USA

franchise. A copy of the Lease is attached hereto as Exhibit C.

      25.     The Lease had a ten year term with three five year renewal options.

      26.     Among other things, Exhibit J to the Lease, which was executed by

Landlord and Someshwar, required that the Approved Location only be used for the

operation of a Growler USA Microbrew Pub business. Defendants and Landlord

accepted the rights and obligations outlined in Exhibit J.




                                          6
Case 1:20-cv-00051-LTB Document 1 Filed 01/07/20 USDC Colorado Page 7 of 24




      27.    Growler USA accepted and approved the Lease with respect to Exhibit

J.

      28.    By its contractual terms, Defendants also accepted the rights and

obligations outlined in the Franchise Agreement. Specifically, they contracted to

operate a Growler USA Microbrew Pub under the System and the primary Mark

identified on Exhibit A to the Franchise Agreement at the Approved Location.

Exhibit A, ¶ 1.1.1.

      29.    The      Franchise   Agreement   provided   details   and    specifications

concerning how the Microbrew Pub was required to be configured and run under the

System and Mark. Those details and specifications include, among other things:

             a. Standard layout (Exhibit A, ¶ 3.1);

             b. Site selection and lease review (Exhibit A, ¶ 3.1);

             c. Employee training (Exhibit A, ¶3.2);

             d. Operations manual (Exhibit A, ¶ 3.4);

             e. Opening marketing materials and funds (Exhibit A, ¶ 3.3-3.6);

             f. Financial reporting to Growler USA (Exhibit A, ¶ 12);

             g. Technology (Exhibit A, ¶ 14);

             h. Marketing (Exhibit A, ¶ 13);

             i. Insurance (Exhibit A, ¶ 15); and

             j. The “point of sale” (“POS”) system (Exhibit A, ¶ 14.7).




                                          7
Case 1:20-cv-00051-LTB Document 1 Filed 01/07/20 USDC Colorado Page 8 of 24




      30.    Of course, in order to create a uniform experience, the aforementioned

terms are the same for all Growler USA’s franchisees.

      31.    Growler USA’s System, including the training, marketing, guides,

policies and procedures, among other things, constitutes valuable trade secrets and

confidential information of Growler USA, the receipt of which conferred a benefit

upon the Defendants. Exhibit A,¶ 17.2. The System is protected and not given to

others without signing the Franchise Agreement. The System has significanr value

which is why franchisees, such as Defendants, pay for it.

      32.    By executing the Franchise Agreement, Defendants agreed that the

trade secrets were confidential, owned by Growler USA, and valuable. Exhibit A, ¶

10 (“Confidential Operating Manual,”); ¶ 11 (“Confidential Information”).

      33.    The value of Growler USA’s trade secrets is set forth in the Franchise

Agreement’s covenants, including the following “Understandings”:

              17.2 Understandings. 17.2.1. You acknowledge and agree that: (a)
              pursuant to the Agreement, you will have access to valuable trade
              secrets, specialized training and Confidential Information from us
              and     our     affiliates  regarding    the development, operation,
              management, purchasing, sales and marketing methods and
              techniques of the System; (b) the System and the opportunities,
              associations and experience we have established and that you will
              have access to under this Agreement are if substantial and material
              value; (c) in developing the System, we and our affiliates have made
              and continue to make substantial investments of time, technical and
              commercial research, and money; (d) we would be unable to adequately
              protect the System and its trade secrets and Confidential Information
              against unauthorized use or disclosure and would be unable to
              adequately encourage a free exchange of ideas and information among



                                         8
Case 1:20-cv-00051-LTB Document 1 Filed 01/07/20 USDC Colorado Page 9 of 24




              franchisees in our system if franchises were permitted to hold
              interests in Competitive Businesses (as defined below); and (e)
              restrictions on your right to hold interests in, or perform services
              for, Competitive Businesses will not unreasonably or unnecessarily
              hinder your activities.

Exhibit A, ¶ 17.2.1.

      34.    Based upon the benefits that were conferred upon them as franchisees,

Defendants agreed not to compete or engage in injurious conduct during the term of

the Franchise Agreement and for two years after, within five miles of the Approved

Location. Exhibit A, ¶ 17.3 (“Covenant Not to Compete or Engage in Injurious

Conduct”).

      35.    Specifically, Defendants agreed not to“[o]wn, maintain, develop,

operate, engage    in, franchise, or license, make loans to, lease real or personal

property to, and/or have any interest whatsoever in, or render services or give advice

to any Competitive Business.” Exhibit A, ¶ 17.3.3. A “Competitive Business” is

defined broadly as a business “…whose method of operation or trade dress is similar

to that employed in the System.” Exhibit A, ¶ 17.2.2.

      36.    Likewise, Defendants agreed not to “[d]ivert or attempt to divert any

actual or potential business or customer of Growler USA Microbrew Pub to any

competitor or otherwise take any action injurious or prejudicial to the goodwill

associated with the Marks and the System.” Exhibit A, ¶ 17.3.1.




                                          9
Case 1:20-cv-00051-LTB Document 1 Filed 01/07/20 USDC Colorado Page 10 of 24




       37.   Defendants agreed to the extension of these covenants and others to

their “Highly Trained Personnel”, employees, supervisors and “Principals.” Exhibit

A, ¶ 17.8.

       38.   The Defendants acknowledged when entering into the Franchise

Agreement that they investigated the business possibilities available to them, that

Growler USA made no warranties or guarantees, and that success depended on their

own actions. Exhibit A, ¶ 28.1, ¶ 28.2 and ¶ 28.9. Discussions between the Parties

before execution of the agreement are not part of the Parties agreement because of

“integration” clauses in the Franchise Agreement.

       39.   Moreover, both the Franchise Agreement and the Assignment required

Defendants to waive any claims against Growler USA upon execution. Exhibit A, ¶

28.10; Exhibit B, ¶ 6.

       40.   The parties to the Franchise Agreement acknowledged and agreed that

any claims that Defendants may have against Growler USA may not be used as a

defense against Growler USA’s claims for Defendants violation of any restrictive

covenants. Exhibit A, ¶17.10.

III.   Breach of Franchise Agreement

       41.   By entering into the Franchise Agreement, Defendants gained the

benefit of Growler USA’s training, its Marks and the System.




                                        10
Case 1:20-cv-00051-LTB Document 1 Filed 01/07/20 USDC Colorado Page 11 of 24




      42.    It used that valuable information to open and operate a Growler USA

brewpub at the Approved Location.

      43.    Growler USA and Defendants had worked together for a significant

period of time to identify an acceptable Approved Location in Indian Trail, North

Carolina.

      44.    Defendants accepted the benefit of Growler USA’s System, Marks,

promotional efforts regarding the opening and operation of their location, which

included maps and directions to the Approved Location, and opened a Growler USA

facility at the Approved Location on or around November 22, 2016.

      45.    By all accounts, the Indian Trail’s franchise received full and complete

training, support and education and opened the location with full use of all of Growler

USA’s systems, marks and intellectual property and was, therefore, primed for

success.

      46.    Under Section 1.5 of the Franchise Agreement, while operating the

franchise, Defendants agreed to “faithfully, honestly and diligently perform [their]

obligations under [the Franchise Agreement], that [they] will continuously exert

[their] best efforts to promote and enhance the Franchised Business, and that [they]

will not engage in any other business or activity that may conflict with [their]

obligations under” the Franchise Agreement. See also, Exhibit A,¶ 9.2.9 (“You agree

not to directly or indirectly engaged in any activities that would be detrimental to or




                                          11
Case 1:20-cv-00051-LTB Document 1 Filed 01/07/20 USDC Colorado Page 12 of 24




interfere with the operation, reputation, or goodwill of the Franchised Business,

us or the System…”); and, ¶ 17.1 (“Best Efforts” provision).

      47.       However, instead of complying with their obligations under the

Franchise Agreement, Defendants changed the name of the brewpub at the Approved

Location from Growler USA to Lounge 74, on or around August 23, 2019.

      48.       Growler USA did not, and would not, approve this unilateral change, in

obvious breach of the Franchise Agreement, for Defendants’ own benefit and to the

detriment of Growler USA.

      49.       Indeed, under the Franchise Agreement, Defendants agreed to use the

Marks and System only in connection with the Franchised Business. Exhibit A,

¶1.1.2 & 9.2.

      50.       Defendants understood that their right to use the Marks was “limited to

such uses as are authorized under [the Franchise Agreement], and any unauthorized

use thereof shall constitute an infringement of [Growler USA’s] rights.” Exhibit A,

¶9.2.5.

      51.       Defendants are currently and/or have operated their Competitive

Business—as defined by the Franchise Agreement—while still using Growler USA’s

Marks and System. For instance, Lounge 74’s food menu is substantively identical

to the approved Growler USA food menu.




                                           12
Case 1:20-cv-00051-LTB Document 1 Filed 01/07/20 USDC Colorado Page 13 of 24




      52.    Defendants also placed a Lounge 74 sign at the Approved Location in

violation of the Franchise Agreement that required them to not install “signs or other

items” that Growler USA had not yet approved. Exhibit A, ¶ 8.8.3. Growler USA did

not and would not approve such a sign.

      53.    And Defendants are promoting their business to the detriment of

Growler USA.     The Franchise Agreement addressed local marketing as part of the

promotion of its brand. Exhibit A, ¶ 13.5. It also addressed internet marketing. It

provided that “Unless we have otherwise approved in writing, you agree to neither

establish nor permit any other party to establish an online Site relating in any

manner whatsoever to the Franchised Business or referring to the Marks.” Exhibit

A, ¶ 14.6; see also, ¶ 14.8.2. Defendants have a Facebook page dedicated to marketing

Lounge 74. Growler USA did not, and would not, approve that Facebook page.

      54.    Moreover, under the Franchise Agreement, the Defendants agreed to

require their staff to wear particular uniforms. Exhibit A, ¶ 7.3. The Defendants

also agreed to allow Growler USA to train their staff. Exhibit A, ¶ 6.             Upon

information and belief, the Defendants continue to employ their Growler USA staff

under the Lounge 74 name in violation of the Franchise Agreement. Exhibit A, ¶

17.3.2.

      55.    Furthermore, the Franchise Agreement provides that the Defendants

“will only offer and sell items (including Products) face-to-face to retail customers for




                                           13
Case 1:20-cv-00051-LTB Document 1 Filed 01/07/20 USDC Colorado Page 14 of 24




consumption on [the Defendants’] Microbrew Pub’s premises…that compl[y] with the

standards set out in the Manual.” The suppliers available to the Defendants were to

be identified and approved in writing by Growler USA. Exhibit A, ¶ 7. Defendants

are now offering non-complaint, unapproved beverage and menu items, using, upon

information and belief, alternate vendors, in violation of the Franchise Agreement,

and continue to use other approved vendors, based upon contracts negotiated while

they were operating as Growler USA.

      56.   Growler USA has the right to declare the Defendants in default of the

Franchise Agreement with notice and without right to cure because, most

importantly, they abandoned the Franchised business. Exhibit A, ¶ 19.2.3. This right

also exists because of Defendants’ breach of covenants in paragraph 17 of the

Franchise Agreement. Exhibit A, ¶ 19.2.9.

      57.   Accordingly, on September 13, 2019, Growler USA terminated the

Franchise Agreement.

      58.   Upon termination of the Franchise Agreement, the Defendants were

required to, among other things, cease operations, stop using Marks and intellectual

property, and not oppose Growler USA’s efforts to enter and continue operations at

the Approved Location. Exhibit A, ¶ 20.10.

      59.   The Franchise Agreement also required Defendants to sign a lease that

allowed Growler USA “the right to elect to take an assignment of the leasehold




                                        14
Case 1:20-cv-00051-LTB Document 1 Filed 01/07/20 USDC Colorado Page 15 of 24




interest upon termination…of [Defendants’] rights under             this [Franchise]

Agreement…” Exhibit A, ¶ 5.2.1.

       60.   To date, despite repeated demands, Defendants have refused to 1) cease

operations; 2) return the Approved Location to Growler USA’s name; and/or 3) allow

Growler USA to enter the Approved Location and resume operations as Growler

USA.

       61.   Likewise, Landlord executed Exhibit J to the Lease (Exhibit C), which

provided that “[e]ffective upon any termination or non-renewal of the Franchise

Agreement, Franchisee hereby assigns under this Addendum to Franchisor, with

Landlord’s irrevocable and unconditional consent, all of Franchisee’s rights, title and

interests to and under the Lease.” Exhibit J to Exhibit C, § 3.

       62.   As between Landlord and Growler USA, that assignment became

effective when “(a) the Franchise Agreement is terminated or expires without

renewal; (b) Franchisor has exercised its option to purchase Franchisee’s assets under

the Franchise Agreement; and (c) Franchisor notifies the Franchisee and Landlord in

writing that Franchisor has assumed all of Franchisee’s obligations under the Lease.”

Exhibit J to Exhibit C, § 3.

       63.   On September 20, 2019, Growler USA notified Landlord that it had

terminated the Franchise Agreement, was not exercising its options to purchase

Defendants’ assets, and was assuming Defendants’ obligations under the lease.




                                          15
Case 1:20-cv-00051-LTB Document 1 Filed 01/07/20 USDC Colorado Page 16 of 24




      64.     On September 24, 2019, Landlord acknowledged and agreed to the

assignment.

      65.     Despite the assignment, and Landlord’s acknowledgement of the same,

Defendants, with Landlord’s express consent, continue to unlawfully operate Lounge

74 at the Approved Location

      66.     Landlord and Defendants have refused to return the Approved Location

to Growler USA.

      67.     Defendants’ and Landlord’s actions violate the Franchise Agreement

and Exhibit J to the Lease (Exhibit C), including those provisions that require that

the Approved Location may only be used for the operation of a Growler USA

franchise. See ex. Exhibit A, ¶ 8.4.1; Exhibit J to Exhibit C. Those agreements make

clear that no other business may operate at the Approved Location.

      68.     Defendants actions also continue to violate the aforementioned

restrictive covenants in the Franchise Agreement which provide that Defendants

may not operate a competitive business within five (5) miles of the Approved Location

or within five (5) miles of another Growler USA Microbrew Pub. Exhibit A, ¶17. The

Approved Location itself would clearly fall within this restricted territory.

IV.   Damages

      69.     Growler USA is suffering irreparable harm as a result of its customers

patronizing Lounge 74 instead of Growler USA.




                                          16
Case 1:20-cv-00051-LTB Document 1 Filed 01/07/20 USDC Colorado Page 17 of 24




      70.    Furthermore, Defendants’ actions have not gone unnoticed.            Other

franchisees have contacted Growler USA owners to complain about the actions of the

Defendants. If Defendants’ conduct is not stopped, there will be a negative, cascading

effect amongst Growler USA’s other franchisees.

      71.    In   recognition   of   these        unquantifiable   damages,   Defendants

acknowledged that their violation of restrictive covenants “would result in

irreparable injury” to Growler USA to which no adequate remedy at law may be

available and consented to the issuance of an injunction prohibiting conduct in

violation of Section 17. Exhibit A, ¶ 17.12 (“Defaults. You acknowledge that your

violation of the terms of this Section 17 would result in irreparable injury to us for

which no adequate remedy at law may be available, and you accordingly

consent to     the issuance of an injunction prohibiting any conduct in

violation of the terms of this Section 17.” (emphasis added))                 Defendants

understood that Growler USA retained the right to seek an injunction, without

posting a bond or other security. Exhibit A, ¶ 27.5.

      72.    Also, Defendants are no longer making royalty fee or marketing fund

payments as they are contractually required to do.

      73.    The Franchise Agreement provides for Growler USA’s recovery of all

“damages, costs, and expenses (including but not limited to reasonable attorneys’




                                             17
Case 1:20-cv-00051-LTB Document 1 Filed 01/07/20 USDC Colorado Page 18 of 24




fees, court costs, and all other related expenses)… (in addition to other remedies that

we may have). Exhibit A, ¶ 20.8 & 27.9.

      74.    Growler USA has been significantly harmed by Defendants’ and

Landlord’s conduct.

                        FIRST CLAIM FOR RELIEF
          (Declaratory Judgment against Defendants and Landlord)

      75.    Growler USA repeats and realleges the foregoing allegations as if set

forth fully herein.

      76.    There is an actual claim or controversy between Growler USA and

Defendants and Landlord concerning the application and enforcement of the

Franchise Agreement and the Lease.

      77.    Growler USA, as a party whose rights are affected by the Franchise

Agreement, has standing to ask this Court to construe agreements between Growler

USA, Defendants, and Landlord and to obtain a declaration of its rights under those

agreements. A declaration by this court will resolve, in large part, the dispute

between the parties.

      78.    All necessary parties are before the Court.

      79.    Growler USA therefore seeks a declaration that: (a) the Defendants and

Landlord are in default of their obligations under the Franchise Agreement and

Lease; (b) Defendants and Landlord must not obstruct Growler USA’s attempts to

exercise its rights under Paragraph 20.10 of the Franchise Agreement and section 3



                                          18
Case 1:20-cv-00051-LTB Document 1 Filed 01/07/20 USDC Colorado Page 19 of 24




of Exhibit J and enter the Approved Location for the purpose of continuing the

franchise operation (including transfer of the liquor license) and maintaining the

goodwill of Growler USA’s franchise.

                        SECOND CLAIM FOR RELIEF
             (Injunctive Relief against Defendants and Landlord)

      80.    Growler USA repeats and realleges the foregoing allegations as if set

forth fully herein.

      81.    Growler USA is entitled to preliminary and permanent injunction.

      82.    Growler USA has a reasonable probability of success on the merits,

given that Defendants breached the Franchise Agreement by rebranding the

Approved Location and not ceasing its unauthorized operations at the Approved

Location.

      83.    Growler USA has a reasonable probability of success on the merits,

given that Landlord breached the Lease by allowing Defendants to operate a non-

Growler USA brand at the Approved Location and not allowing Growler USA to

assume Defendants’ obligations under the lease.

      84.    There is a danger of real, immediate, and irreparable injury which may

be prevented by injunctive relief.

      85.     There is no other plain, speedy, and adequate remedy at law. Injunctive

relief is the only way to limit the damage that Defendants and Landlord have caused

Growler USA. Money damages are insufficient to make Growler USA whole.



                                         19
Case 1:20-cv-00051-LTB Document 1 Filed 01/07/20 USDC Colorado Page 20 of 24




      86.    The granting of a preliminary injunction will not disserve the public

interest. Rather, the public has an interest in holding contracting parties to the

benefit of their bargain.

      87.    The balance of equities favors the injunction. If a preliminary injunction

is not entered, the prejudice to Growler USA far outweighs any prejudice to

Defendants or Landlord if a preliminary injunction is entered.

      88.    Finally, an injunction will preserve the status quo pending a trial on the

merits given that the status quo is for Defendants to operate the Approved Location

as a Growler USA brewpub. Injunctive relief will do nothing more than prevent

Defendants from causing any more harm to Growler USA and maintain the status

quo as it existed prior to Defendants’ illegitimate conduct.

      89.    The Franchise Agreement provides that no bond is necessary for such

an injunction. Exhibit A, ¶ 27.5.

      90.    Thus, to avoid irreparable injury, Growler USA requests that the Court

issue a preliminary and permanent injunction, preventing Defendants from

continuing operations at the Approved Location and directing that Defendants and

Landlord must not oppose Growler USA’s efforts to enter and continue operations at

that Approved Location, including transfer of the liquor license.




                                          20
Case 1:20-cv-00051-LTB Document 1 Filed 01/07/20 USDC Colorado Page 21 of 24




                          THIRD CLAIM FOR RELIEF
              (Breach of Franchise Agreement against Defendants)

        91.   Growler USA repeats and realleges the foregoing allegations as if set

forth fully herein.

        92.   Growler USA and the Defendants entered into the Franchise Agreement

        93.   Growler USA fully performed its duties under the Franchise

Agreement.

        94.   Defendants breaches under the Franchise Agreement arise from them

converting the Growler USA franchise to Lounge 74.

        95.   As a direct and foreseeable result of Defendants’ breaches of the

Franchise Agreement, Growler USA has suffered non-monetary and direct and

consequential damages in an amount to be proven at trial. Growler USA has also

been forced to incur legal fees which are subject to fee shifting provisions in the

Franchise Agreement. Exhibit A, ¶ 9.2.10.4, ¶ 11.2 (“Consequences of Breach”), ¶ 20

& 27.

        96.   Growler USA has been harmed by Defendants’ actions in an amount to

be proven at trial.

                        FOURTH CLAIM FOR RELIEF
              (Breach of Lease against Defendants and Landlord)

        97.   Growler USA repeats and realleges the foregoing allegations as if set

forth fully herein.




                                         21
Case 1:20-cv-00051-LTB Document 1 Filed 01/07/20 USDC Colorado Page 22 of 24




      98.    Landlord and Defendants entered into Exhibit J to the Lease (Exhibit

C) which provides that the Approved Location may only be used as a Growler USA

franchise.

      99.    Growler USA accepted and approved the Lease as to Exhibit J only and

is a party to Exhibit J.

      100.   Under Exhibit J, Growler USA is an intended third-party beneficiary.

      101.   Defendants are not operating a Growler USA franchise at the Approved

Location.

      102.   Under Exhibit J, Landlord may not obstruct Growler USA’s efforts to

enter and continue operations of a Growler USA brew pub at that Approved Location.

      103.   In fact, Landlord agreed that the Lease had been assigned to Growler

USA pursuant to Section 3 of Exhibit J.

      104.   In breach of Exhibit J to the Lease, Defendants and Landlord refuse to

turn over the Approved Location to Growler USA.

      105.   Growler USA has performed under the Lease and all related exhibits.

      106.   Growler USA has been harmed by Defendants’ and Landlord’s breach of

the Lease in an amount to be proven at trial.




                                          22
Case 1:20-cv-00051-LTB Document 1 Filed 01/07/20 USDC Colorado Page 23 of 24




                              PRAYER FOR RELIEF

      WHEREFORE, Growler USA respectfully requests that the Court enter

judgment and other orders in favor of Growler USA and against the Defendants and

Landlord as follows

   A. Declare that Defendants are in default and must cease and desist all

      operations and allow Growler USA to enter and continue operations pursuant

      to Paragraph 20.10 of the Franchise Agreement;

   B. Enter a preliminary injunction enjoining Defendants from continuing

      operations at the Approved Location and directing that Defendants and

      Landlord may not obstruct Growler USA’s efforts to enter and continue

      operations of a Growler USA brew pub at that Approved Location including

      transfer of the liquor license;

   C. Enter a permanent injunction enjoining Defendants from continuing

      operations at the Approved Location and directing that Defendants and

      Landlord may not obstruct Growler USA’s efforts to enter and continue

      operations of a Growler USA brew pub at that Approved Location;

   D. Award Growler USA damages for Landlord’s and Defendants’ breaches;

   E. Award Growler USA its reasonable attorney fees and costs incurred in

      pursuing this action in accordance with applicable law and such other and

      further relief as this Court deems just and proper.




                                         23
Case 1:20-cv-00051-LTB Document 1 Filed 01/07/20 USDC Colorado Page 24 of 24




DATED:      January 7, 2020.

                                   By: s/ Jeremy T. Jonsen
                                       Patrick D. Vellone, #15284
                                       Jeremy T. Jonsen, #48859
                                       1600 Stout Street, Suite 1100
                                       Denver, Colorado 80202
                                       (303) 534-4499
                                       E-mail: pvellone@allen-vellone.com
                                       E-mail: jjonsen@allen-vellone.com
                                       Attorneys for the Plaintiff

Plaintiff’s Address:
12503 E. Euclid Ave., Ste. 90
Centennial, Colorado 80111




                                     24
